Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-21 are allowed over the prior art of record.  As per the independent claims, the claim elements toward further limiting the problem-solution identifying step based upon human spoken input to human perceived problems and providing solution constraints/sentiments, is not explicitly taught by the prior art of record.  With respect to the prior art of record, Ergan (20100229112) teaches receiving from multiple computer users – abstract, para 0031 – reports from other users, para 0035 – shared in a multiple user forum; identifying user interactions and characterizing problem types – abstract, and para 0031 – characterizing problems; wherein the computer receives the information via speech recognition of the input speech, or other audible format); Ergan teaches an event record derived from speech recognized audible input and the event record stored—para 0029 and analyzed – para 0031), each of the terms associated with the human-perceived problem (as scanning the databases for patterns of problems – para 0031); searching and determining a solution automatically based on the problem – para 0035); generating automatically appropriate solutions for the identified problem – para 0035); and presenting the at least one solution of the human-perceived problem to the two or more human speakers through at least one of a graphical interface or an auditory interface (as gathering information and presenting, involving the user, through a GUI – para 0081, 0141—user forum).  Ergan (20100229112) also teaches providing a solution based on the identified problem type – para 0105, based on statistics of the problem type and solution – para 0037).  Furthermore, examiner notes that Ergan’s use of statistics and patterns, and a feedback loop of updating, is the definition of machine learning – para 0037, 0122, 0132); as well as deciphering the problem, and then the reason for the solution, is to solve that particular problem, after performing pattern analysis, and alerting the users – para 0031).  Gangadrharaiah (20140289229) teaches detection of problems over multiple users (para 0004) and determining a solution to the problem (para 0004) using a ranking/weighting system (para 0021) for a consensus/agreement to the likelihood solution to the problem (para 0004), including conversations between users (par 0024); as well as determining according to the count/frequency of occurrences – para 0027; ie, choosing ‘max’ frequency is equivalent to majority).  Megill (20150089399) teaches determining solutions to a perceived problem via group consensus – see para 0081, 0082.  Holland (20030101151) teaches distinguishing between human and non-human problems-solutions over categories (see para 0038).  Furthermore, examiner notes, that it is old and notoriously well known in the art to associate a human utterance with words (in the instance of password/biometric verification); nonetheless, the combination of the above references, does not explicitly teach the claim features of the independent claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        07/12/2022